UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1114


ROBERT L. TOBEY, CPA,

                Plaintiff - Appellant,

          v.

KEITER, STEPHENS, HURST, GARY & SHREAVES, A Professional
Corporation; 2009 AMENDED AND RESTATED RETIREMENT OBLIGATION
PLAN OF KEITER, STEPHENS, HURST, GARY & SHREAVES, A
Professional Corporation,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:13-cv-00315-JRS)


Submitted:   October 31, 2014             Decided:   November 18, 2014


Before GREGORY and KEENAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard F. Hawkins, III, THE HAWKINS LAW FIRM, PC, Richmond,
Virginia,  for   Appellant.    Andrew  P.  Sherrod,  Jaime  B.
Wisegarver, HIRSCHLER FLEISCHER, P.C., Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert L. Tobey appeals the district court’s orders

granting summary judgment in favor of Appellees on his claim

under the Employee Retirement Income Security Act and granting

Appellees’ motion to dismiss his state law breach of contract

claims    for    lack   of    subject      matter      jurisdiction.      We     have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                        Tobey

v. Keiter, Stephens, Hurst, Gary & Shreaves, No. 3:13-cv-00315-

JRS (E.D. Va. Aug. 13, 2013; Jan. 7, 2014).                      We dispense with

oral     argument   because       the    facts   and    legal    contentions     are

adequately      presented    in    the    materials     before    this   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                           2